UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURILIO PRIETO-RUBI,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:06-cr-00017-nkm-1; 3:09-cv-80186-nkm-
mfu)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurilio Prieto-Rubi, Appellant Pro Se.   Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maurilio      Prieto-Rubi             seeks    to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion.              The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.    2010).           The    magistrate       judge       recommended         that

relief be denied and advised Prieto-Rubi that the failure to

file    timely       objections          to    this     recommendation           could        waive

appellate       review      of    a    district        court       order    based       upon       the

recommendation.

               The    timely          filing     of     specific          objections          to     a

magistrate       judge’s         recommendation          is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties       have       been         warned     of        the     consequences             of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see    also      Thomas     v.     Arn,       474    U.S.    140    (1985).

Prieto-Rubi       has      waived      appellate        review       by    failing       to    file

objections after receiving proper notice.                            Accordingly, we deny

Prieto-Rubi’s         motion       for    a    certificate         of     appealability            and

dismiss the appeal.

               We dispense with oral argument because the facts and

legal       contentions      are      adequately        presented         in   the     materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3